Judgment reversed upon the law and the facts and a new trial granted, costs to the appellant to abide the event. We think that upon the undisputed facts the plaintiff was entitled to go to the jury on the question whether there was a contract between plaintiff and defendant for electric light and power in force on June 22, 1926, and whether defendant was estopped from denying plaintiff’s right to such service at the time it was discontinued by defendant. Lazansky, P. J., Rich, Young, Scudder and Tompkins, JJ., concur.